131 F.3d 148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth L. RAWSON, Plaintiff-Appellant,v.John J. CALLAHAN*, Acting Commissioner,Social Security Administration, Defendant-Appellee.
No. 97-35495.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997.***Decided Nov. 21, 1997.

Appeal from the United States District Court for the Eastern District of Washington, No. CV-96-00342-LRS;  Lonny R. Suko, Magistrate Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Kenneth L. Rawson appeals the district court's summary judgment affirming the Commissioner of Social Security's denial of his application for disability insurance and Supplemental Security Income benefits.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
We review de novo the grant of summary judgment and will uphold the Commissioner's denial of benefits if it is based upon correct legal standards, and supported by substantial evidence in the record as a whole.  See Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir.1996).


4
Rawson contends that the ALJ erred by discounting his examining psychologist's diagnosis in favor of the opinion of a nonexamining psychologist.  Rawson also contends that the ALJ failed to provide sufficient reasons for rejecting Rawson's subjective pain testimony.  These contentions lack merit.


5
The ALJ provided specific and legitimate reasons based on substantial evidence in the record for rejecting the diagnosis of Dr. Pollack, the examining psychologist, in favor of the opinion of Dr. Toews, the nonexamining expert psychologist.  See Andrews v. Shalala, 53 F.3d 1035, 1041-43 (9th Cir.1995).


6
The ALJ provided specific reasons supported by the record for rejecting Rawson's pain testimony.  See Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir.1991) (en banc).  Accordingly, because substantial evidence supported the Commissioner's finding that Rawson could perform past relevant work, the district court did not err by granting summary judgment for the Commissioner.  See Smolen, 80 F.3d at 1279;  20 C.F.R. §§ 404.1520(e) & 416.920(e).1


7
AFFIRMED.



*
 John J. Callahan, Acting Commissioner, Social Security Administration, is substituted for Shirley S. Chater pursuant to Fed.R.App.P. 43(c)(1)


**
 * The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We have considered Rawson's remaining contentions, and conclude they are without merit